          Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:12-CR-37
                                            :
              v.                            :   (Judge Conner)
                                            :
KEVIN STALLINGS (1),                        :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Defendant Kevin Stallings, through appointed counsel, moves for

compassionate release and reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

(Docs. 55, 57). Stallings asks the court to reduce his sentence to time served based

on his medical condition and his concern that the COVID-19 virus1 may reach the

Beckley Federal Correctional Institution (“FCI Beckley”) where he is currently

incarcerated. The government opposes compassion release. For the reasons that

follow, we will deny Stallings’ motion.

I.    Factual Background & Procedural History

      In February 2012, a grand jury returned a one-count indictment charging

Stallings with possession with intent to distribute heroin and crack cocaine in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. (Doc. 1). Stallings pled guilty

pursuant to a written plea agreement one month later. (See Docs. 20, 28).



      1
        The COVID-19 virus is also known as “severe acute respiratory
syndrome coronavirus 2” and “SARS-CoV-2.” Naming the coronavirus disease
(COVID-19) and the virus that causes it, WORLD HEALTH ORGANIZATION, https://www.
who.int/emergencies/diseases/novel-coronavirus-2019/technical-guidance/naming-
the-coronavirus-disease-(covid-2019)-and-the-virus-that-causes-it. We refer to the
virus herein as “the COVID-19 virus” and to the disease it causes as “COVID-19.”
          Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 2 of 11



      The presentence report detailed the offense conduct as involving a series of

seizures, controlled buys, and arrests of Stallings over the course of several months.

(See PSR ¶¶ 4-9). The presentence report also found that Stallings was a career

offender based on several controlled-substance convictions in Pennsylvania state

court. (Id. ¶¶ 20, 25, 30, 31). This designation subjected Stallings to an offense level

of 29 and a criminal history category of VI and produced a Guidelines range of 151

to 188 months’ imprisonment. (See id. ¶¶ 20, 34, 64). At sentencing on October 11,

2012, the court adopted the presentence report in full and sentenced Stallings to 151

months’ imprisonment. (See Doc. 35). Stallings is currently housed at FCI Beckley,

with a projected release date of October 11, 2022. See Find an Inmate, FEDERAL

BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (search for BOP Register

Number “70437-067”) (last visited July 2, 2020).2

      Stallings filed a pro se motion for compassionate release on April 28, 2020.

(Doc. 55).3 That same day, we appointed the Federal Public Defender to determine

whether Stallings may be eligible for such relief and, if so, to file any appropriate

motion or briefing on his behalf. (Doc. 56). On May 1, Stallings wrote the warden

at FCI Beckley and asked the warden to consider seeking compassionate release

on his behalf. (See Doc. 58 at 2; Doc. 64 at 6 & n.4; see also Doc. 66-2). The warden



      2
        Appointed counsel identifies Stallings anticipated release date as February
27, 2024. (See Doc. 58 at 1). That date is inconsistent with the date reported on the
BOP’s Inmate Locator website and confirmed by the government. (See Doc. 64 at
4). For purposes of this motion, we assume the October 11, 2022 date is correct.
      3
       The court received a duplicate pro se motion one week later, on May 4, 2020.
(See Doc. 57). We refer to Stallings’ filings as a singular “motion” herein.


                                           2
        Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 3 of 11



denied that request on May 6. (See Doc. 64 at 6; see also Doc. 66-3). Appointed

counsel filed a brief in support of Stallings’ pro se motion on June 23, (Doc. 58), and

we promptly implemented an expedited briefing schedule, (Doc. 59). Stallings’

motion is now fully briefed and ripe for review. (See Docs. 58, 64, 68).

II.   Discussion

      Stallings asks the court to reduce his sentence to time served pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), as modified by the First Step Act of 2018, § 603(b), Pub.

L. No. 115-391, 132 Stat. 5194, 5239. Section 3582(c)(1)(A)(i) allows the sentencing

court to reduce a term of imprisonment if the court finds, after consideration of the

Section 3553(a) factors, that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

      Both the defendant and the Director of the Bureau of Prisons (“BOP”) can

move for compassionate release under Section 3582(c)(1)(A). See id. § 3582(c)(1)(A).

But before a defendant can move the court directly, he must either “fully exhaust[]

all administrative rights to appeal a failure of the [BOP] to bring a motion on [his]

behalf” or wait for 30 days to lapse from the warden’s receipt of a request that the

BOP file such a motion. Id. The warden denied Stallings’ request to bring a motion

on his behalf within the 30-day period, and we have no indication that this denial

has been fully exhausted. (See generally Doc. 58 at 2; Doc. 64 at 6 & n.4; Docs. 66-2,

66-3). Nevertheless, the government takes the position that Stallings has satisfied




                                           3
           Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 4 of 11



the minimum statutory exhaustion requirements.4 (Doc. 64 at 13-14 & n.6). We

therefore turn to the merits of Stallings’ motion.

       A.      Extraordinary and Compelling Reasons

       Stallings contends that his medical condition and resulting vulnerability

to serious complications from COVID-19 establish extraordinary and compelling

reasons to grant compassionate release. Stallings has Type 2 diabetes for which

he is prescribed medication. (See Doc. 58 at 1, 4; see generally Docs. 61, 66). He

asserts that his medical condition places him “at high risk for severe illness or death

from COVID-19,” that this risk is amplified in the prison setting, and that immediate

release is the only way to guard against this risk and protect Stallings’ health. (See

Doc. 58 at 1-2, 6).

       Congress delegated responsibility for defining “extraordinary and

compelling reasons” for compassionate release to the United States Sentencing

Commission. See 28 U.S.C. § 994(t). In Application Note 1 to Section 1B1.13 of

the United States Sentencing Guidelines, the Commission identifies criteria for



       4
         We note our disagreement with the government’s legal conclusion that
Stallings has satisfied the minimum statutory exhaustion requirements. We have
previously held that, should the warden respond to a request to bring a motion for
compassionate release on a prisoner’s behalf within the 30-day timeframe provided
by 18 U.S.C. § 3582(c)(1)(A)—thus not allowing 30 days to “lapse” without action—
the prisoner “must fully exhaust the warden’s denial within the BOP before the
court can entertain his motion.” See United States v. Petrossi, No. 1:17-CR-192,
Doc. 133 at 2 & n.1 (M.D. Pa. Apr. 28, 2020) (collecting cases). Nonetheless, the
government may waive the defense of statutory exhaustion by explicitly conceding
it, even if that concession is based on “a flawed legal conclusion.” See Sharrieff
v. Cathel, 574 F.3d 225, 229 (3d Cir. 2009). In light of the government’s explicit
concession on exhaustion, (see Doc. 64 at 13-14 & n.6), we conclude that the
government has waived exhaustion in Stallings’ case.


                                           4
          Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 5 of 11



determining eligibility for a sentence reduction.5 See U.S.S.G. § 1B1.13 cmt. n.1

(U.S. SENTENCING COMM’N 2018). Eligible circumstances include terminal illness

as well as “a serious physical or medical condition” or “deteriorating physical or

mental health because of the aging process” if the impairment “substantially

diminishes” the ability to provide self-care within a correctional facility and is

one from which the defendant “is not expected to recover.” Id. at cmt. n.1(A)(i),

(A)(ii)(I), (A)(ii)(III). A defendant may also be eligible for an age-based reduction if

he is 65 or older, is experiencing “serious deterioration in physical or mental health

because of the aging process,” and has served the lesser of 10 years or 75 percent of

his term of imprisonment. Id. at cmt. n.1(B). The Application Note closes with a

catchall, authorizing a reduction when the Director of the BOP identifies in a

particular case “an extraordinary or compelling reason other than, or in

combination with,” the above. Id. at cmt. n.1(D).

      The BOP has also developed internal criteria for addressing prisoner

requests for compassionate release. Of the many considerations identified in the

BOP’s policy statement, the only criteria potentially applicable to Stallings are

those concerning prisoners with a “debilitated medical condition.” See FED.

BUREAU OF PRISONS, PROGRAM STATEMENT 5050.50: COMPASSIONATE RELEASE/



      5
        We recognize that this policy statement has not been amended since
passage of the First Step Act. See United States v. Kelly, No. 3:13-CR-59, 2020 WL
2104241, at *7 (S.D. Miss. May 1, 2020) (quoting United States v. Perdigao, No. 07-
103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2, 2020)). We agree with those courts to
observe that Section 1B1.13 still “provides helpful guidance” even if it is no longer
controlling. Id. (quoting United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C.
2019)).


                                            5
          Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 6 of 11



REDUCTION IN SENTENCE: PROCEDURES FOR IMPLEMENTATION OF 18 U.S.C. §§ 3582

AND 4205(G) at   5, https://www.bop.gov/policy/progstat/5050_050_EN.pdf (Jan. 17,

2019). The statement provides that compassionate release should be considered

for prisoners “who have an incurable, progressive illness or who have suffered a

debilitating injury from which they will not recover.” Id. Specifically, the BOP will

consider compassionate release if a prisoner is “[c]ompletely disabled, meaning the

[prisoner] cannot carry on any self-care and is totally confined to a bed or chair;

or [c]apable of only limited self-care and is confined to a bed or chair more than

50% of waking hours.” Id.

      Of course, neither the Sentencing Commission nor the BOP contemplated

a deadly global pandemic when crafting these criteria. Fortunately, the Third

Circuit Court of Appeals had an early opportunity to provide guidance to district

courts facing an inrush of compassionate release motions. In United States v. Raia,

954 F.3d 594 (3d Cir. 2020), issued on April 2, 2020, the court observed that “the

mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison . . . cannot independently justify compassionate release, especially

considering BOP’s statutory role and its extensive and professional efforts to curtail

the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).6 Over



      6
        The Third Circuit in Raia held that motions under Section 3582(c)(1)(A)
cannot be brought directly in the court of appeals and that the defendant’s failure
to exhaust administrative remedies would render remand futile. See Raia, 954 F.3d
at 596-97. Anything the court said about the merits of the motion, after its threshold
jurisdictional determination, is arguably dicta. We are nonetheless persuaded by
and agree with the court’s observations as to the availability of compassionate
release during the COVID-19 pandemic.


                                           6
        Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 7 of 11



the past few months, district courts in both the pretrial and civil detention contexts

likewise have opined that a generalized fear of the virus reaching a given institution

is not a proper basis for release. See Ndir v. Doll, No. 1:20-CV-705, ___ F. Supp. 3d

___, 2020 WL 2306761, at *5 (M.D. Pa. May 8, 2020) (Conner, C.J.) (collecting cases in

civil immigration detainee context); D.M. v. Barr, No. 20-4031, 2020 WL 1969893, at

*5 (D.N.J. Apr. 24, 2020) (same); United States v. Anderson, No. 1:19-CR-239, 2020

WL 1953612, at *4, 5 (M.D. Pa. Apr. 23, 2020) (same in pretrial detention context). In

other words, something more than a generalized concern regarding COVID-19 is

required.

      Stallings asserts that his medical condition supplies the requisite “something

more.” The Centers for Disease Control and Prevention (“CDC”) recently updated

their guidance concerning who is at unique risk for severe illness from COVID-19,

and that guidance does implicate Stallings’ diabetes diagnosis. See Coronavirus

Disease 2019 (COVID-19): People with Certain Medical Conditions, CENTERS FOR

DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov

/need-extra-precautions/groups-at-higher-risk.html (last reviewed June 25, 2020).

Specifically, the guidance states that people with Type 2 diabetes “are at increased

risk” for severe illness. Id. But Raia suggests that this increased risk, absent any

likelihood of direct exposure to the virus, is not enough. Francis Raia was 68 years

old and had Type 2 diabetes and heart issues, both of which appeared on the CDC’s

increased-risk list. See Raia, 954 F.3d at 596. The Third Circuit acknowledged “the

risks that COVID-19 poses in the federal prison system, particularly for inmates like




                                           7
        Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 8 of 11



Raia,” but nonetheless concluded that the “possibility” of the virus reaching his

institution could not justify compassionate release. Id. at 597 (emphasis added).

      Stallings’ counsel suggests that things have changed. Counsel asserts that

there has been an “explosion of COVID-19 cases in prisons across the country” and

that 87 prisoners have died after contracting the disease in BOP custody. (Doc. 58

at 4). Tragically, counsel is correct—BOP statistics establish that several federal

prisons have experienced outbreaks, and 91 prisoner deaths have been recorded to

date. See COVID-19 Coronavirus, FED. BUREAU OF PRISONS, https://www.bop.gov/

coronavirus/ (select “Full breakdown and additional details”) (last updated July 2,

2020, 3:00 p.m.). But nationwide figures are not representative of circumstances

at individual prisons. As of this writing, no prisoner has tested positive for the

COVID-19 virus at FCI Beckley. See id. And this is not for want of testing: 68 of

1476 prisoners at FCI Beckley have been tested for the virus. See id. (select “Learn

more about the data and view individual facility stats”); Population Statistics, FED.

BUREAU OF PRISONS, https://www.bop.gov/mobile/about/population_statistics.jsp

(last visited July 2, 2020). We thus have no objective basis to find that Stallings is

at imminent risk of being exposed to or contracting the COVID-19 virus.

      Moreover, the BOP has implemented extensive efforts to prevent future

outbreaks. It has suspended most visitation, implemented screening measures for

staff and prisoners, and limited contractor visits to essential services. See BOP

Implementing Modified Operations, FED. BUREAU OF PRISONS, https://www.bop.gov

/coronavirus/covid19_status.jsp (last visited July 2, 2020). Prisoner movement

between facilities has been “suspended with limited exceptions.” Id. Movement


                                            8
        Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 9 of 11



within facilities is restricted as well, with exceptions for mental health and medical

treatment; certain programs and services; and access to commissary, laundry,

showers, and telephones. See id. The BOP has also reduced its overall prison

population by ramping up exercise of its authority under 18 U.S.C. § 3624(c)(2)—

recently expanded by the Coronavirus Aid, Relief, and Economic Security (CARES)

Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020)—to release certain

vulnerable prisoners to home confinement. See COVID-19 Coronavirus, FED.

BUREAU OF PRISONS, https://www.bop.gov/coronavirus/. The BOP reports that it

has increased use of home confinement by 164%, releasing an additional 4,680

prisoners in the past three months. Id. (last updated July 2, 2020, 3:00 p.m.).

      There is also no reason to believe that the BOP cannot adequately treat

Stallings’ medical condition. The medical records reflect that prison medical

staff are diligent about routinely ordering and reviewing lab work and adjusting

Stallings’ diabetes medication as needed. (See generally Doc. 66). Stallings’ acute

medical issues—for example, complaints of constipation, frequent urination, and

shoulder and knee pain—have been promptly addressed and treated. (See, e.g.,

id. at 1, 8, 16, 21, 60). A hernia was diagnosed and surgically repaired in November

2014, and counsel does not suggest that there are ongoing complications from this

surgery or that it was unsuccessful. (See id. at 4, 67). There is simply no support for

the intimation that the BOP is not equipped to treat Stallings.

      The information available to the court establishes that the BOP is

appropriately managing Stallings’ chronic and acute medical conditions, that there

presently is not a strong likelihood that he will be exposed to the COVID-19 virus at


                                           9
          Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 10 of 11



FCI Beckley, and that the BOP is working hard to prevent such exposure from

happening. On these facts, we cannot conclude that the possibility that the COVID-

19 virus might reach FCI Beckley—whether on its own or in combination with

Stallings’ heightened susceptibility to severe illness from COVID-19—is an

“extraordinary and compelling” reason for release.

      B.       Section 3553(a) Factors

      Even if we were to agree that extraordinary and compelling circumstances

exist, our analysis must still be informed by the Section 3553(a) factors.7 See 18

U.S.C. § 3582(c)(1)(A). Accounting for good time, Stallings still has more than 27

months remaining on his 151-month sentence. His crime of conviction was serious.

He has a significant and lengthy criminal record—one which led to his current

career-offender status—and has a history of violating parole. (See PSR ¶¶ 21-31).

Although we commend Stallings’ rehabilitative efforts while in prison, (see Doc. 58-

2 at 1), we note that he has also been disciplined twice by prison staff—for violating

visiting regulations in 2017 and for possessing an unauthorized item and conducting




      7
         The Section 3553(a) factors are (1) “the nature and circumstances of
the offense and the history and characteristics of the defendant”; (2) “the need
for the sentence imposed . . . to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for the offense; . . . to afford
adequate deterrence to criminal conduct; . . . to protect the public from further
crimes of the defendant; and . . . to provide the defendant with needed educational
and vocational training, medical care, or other correctional treatment in the most
effective manner”; (3) “the kinds of sentences available”; (4) the kinds of sentence
and sentencing range recommended by the United States Sentencing Guidelines;
(5) pertinent policy statements issued by the United States Sentencing Commission;
(6) “the need to avoid unwarranted sentencing disparities” among similarly situated
defendants; and (7) the need for restitution. 18 U.S.C. § 3553(a).


                                          10
         Case 1:12-cr-00037-CCC Document 69 Filed 07/02/20 Page 11 of 11



a gambling pool in 2015, (see Doc. 66-1). On balance, the Section 3553(a) factors

support leaving Stallings’ existing sentence intact.

III.   Conclusion

       We are not unsympathetic to Stallings’ concern—or to any prisoner’s

concern—that the COVID-19 virus may reach the institution where he is housed.

But that concern does not alone supply an “extraordinary and compelling” reason

for a sentence reduction that would have the effect of reducing Stallings’ prison

term by more than two years. Nor does it counterbalance the aggravating Section

3553(a) factors identified above.

       For all of these reasons, the court will deny Stallings’ motion for

compassionate release and reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

Mindful of the rapidly evolving nature of the COVID-19 pandemic and the potential

for hotspot outbreaks, our denial will be without prejudice to Stallings’ ability to

refile the motion if, for example, the COVID-19 virus is detected at FCI Beckley.

An appropriate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania


Dated:     July 2, 2020
